DETAILED ACTION
This office action is in response to claims filed 26 January 2021.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are “a system…configured to” in claims 15, and 16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, including a processor that performs one or more operations stored on memory ([0210]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, 
a.	In lines 10-14, the claim fails to particularly point out and distinctly claim whether “the [first] storage system” or “the second storage system” initiates execution of the new instance of the application on the second on-premises cloud infrastructure. How does the [first] storage system initiate execution when it is only coupled for data communications with the first on-premises cloud infrastructure, and is not coupled with the second on-premises cloud infrastructure? Fig. 8 further shows that while steps 802, and 804 are performed by storage system 516a, step 806 including initiating execution of a new instance of the application is clearly shown to be not performed by storage system 516a. For examination purposes, the examiner will interpret the execution of the new instance of the application to be initiated upon receipt of the data by the second storage system.

Regarding claims 9-14, they are dependent upon rejected claim 8, and fail to resolve the deficiencies thereof. They are therefore rejected for at least the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. Patent No.: US 7,281,031 B1 (hereafter WANG), in view of KUMARASAMY et al. Pub. No.: US 2017/0185488 A1 (hereafter KUMARASAMY).

Regarding claim 1, WANG teaches the invention substantially as claimed, including:
A method of application migration using data movement capabilities of a storage system, the method comprising: 
executing an application ([Column 47, Lines 23-24] A first host computer that provides computational resources to perform a task (i.e., the task being performed, or “executed” by the first host computer represents an application program and application program data, as described in Column 8, Lines 52-54)) on a first on-premises [infrastructure] ([Column 8, Lines 45-49] For purposes of illustration, it is assumed that the primary and secondary host computers 110, 120 are identical in terms of hardware (i.e., primary host computer 110 and associated hardware make up a first “infrastructure”), and that the primary and secondary host computers 110, 120 are located in the same LAN (i.e., infrastructure connected via LAN represents “on-premises” infrastructure because it “interconnects computers within a limited area such as a residence, school, laboratory, university campus, or office building” (i.e., within a “premises”), see https://en.wikipedia.org/wiki/Local_area_network, 30 December 2018)); 
storing, in a first storage system that is coupled for data communications with the first on- premises [infrastructure], data associated with the application ([Column 7, Lines 39-47] Controller 160 is capable of detecting malfunctions in the primary host computer 110 that are indicative of an imminent failure of the primary host computer 110. By detecting the imminent failure of the primary host computer 110 prior to actual failure, any data that is stored locally on the primary host computer 110 can be written to the storage system 130 (i.e., “first storage system” coupled to primary host computer 110), and the primary host computer can be shut down in an orderly manner. [Column 9, Lines 26-29] An orderly shutdown will generally cause any outstanding changes to data that is to [be] stored locally in the primary host computer to be written to the storage system, so that the data stored on the storage system 130 is current (i.e., data is stored in storage system 130 in response to detection of an imminent failure of the primary host computer and resources). [Column 8, Lines 52-54] Each [host computer] is capable of using the exact same data (operating system data, application programs, and application program data) without modification (i.e., data stored in storage system 130 includes application program data, or data “associated with the application”)); 
replicating, from the first storage system to a second storage system that is coupled for data communications with a second on-premises [infrastructure], the data ([Column 17, Lines 4-10] At step 430, the controller 160 replicates or copies the data of the primary host computer 110 from storage system 130 to storage system 130′ (i.e., “second” storage system) for use by the secondary host computer 120 (i.e., “second” on-premises infrastructure “coupled” to second storage system). In one embodiment, all of the data used by the primary host computer 110 (i.e., the operating system, application programs, application program data, etc.) is replicated for use by the secondary host computer 120); and 
initiating, based on the data, execution of a new instance of the application on the second on-premises [infrastructure] ([Column 17, Lines 13-16] After replicating the data of the primary host computer 110, the routine proceeds to step 440, wherein the secondary host computer 120 is powered on and brought on line as an identical replacement to the primary host computer 110. [Column 9, Lines 56-63] After replicating the data of the primary host computer 110…The secondary host computer thus utilizes the replicated data (operating system data, application programs, and application program data)  (i.e., the secondary host computer 120 replaces, and thus, executes a new “instance” of the application program previously executed on the primary host computer 110)).  

While WANG discloses on premises computing infrastructure that provides web-based applications ([Column 34, Lines 25-28]), WANG does not explicitly disclose that the first and second on-premises infrastructures are:
cloud infrastructures;

However, in analogous art, KUMARASAMY teaches:
cloud infrastructures ([0005] Applications that are configured and/or operate in a production environment will be referred to herein as “primary” applications. According to the present invention, an illustrative “Live Synchronization” or “Live Sync” feature creates and maintains a ready standby “synchronized application” that is available on standby to take over as a failover solution for the primary application, but will do so on a different computing platform (e.g., physical server, virtual machine, container, etc.). [0007] The illustrative systems perform application-level synchronization, individually protecting each primary application, instead of Live Synchronization of entire virtual machines which may host any number of applications. This individual treatment provides flexibility of destination type, such as synchronizing an application from a virtual machine to a physical host and vice-versa and/or from one type of host vendor/technology to another type of vendor/technology, including to/from cloud computing platforms (i.e., primary and standby computing platforms may be “cloud” computing platforms, having virtualized, or cloud infrastructures. See also [0081]));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined KUMARASAMY’s teaching of a failover technique that replicates application data between a primary cloud computing platform infrastructure and a standby cloud computing platform infrastructure, with WANG’s teaching of a failover technique that copies and replicates web-based application data between a primary infrastructure and a secondary infrastructure in response to a failure, to realize, with a reasonable expectation of success, a system that performs a failover technique that copies and replicates web-based application data between a primary infrastructure and a secondary infrastructure in response to a failure, as in WANG, where the primary and secondary infrastructures are cloud computing platform infrastructures, as in KUMARASAMY. A person of ordinary skill would have been motivated to make this combination to provide individualized application level protection that improves flexibility of destination type, savings in destination standby storage space, bandwidth, and recovery time (KUMARASAMY [0007]).

Regarding claim 2, WANG further teaches:
detecting that the application needs processing resources in addition to processing resources provided by the first on-premises cloud infrastructure, wherein the data is replicated from the first storage system to the second storage system responsive to detecting that the application needs processing resources in addition to the processing resources provided by the first on-premises cloud infrastructure ([Column 16, Lines 53-58] At step 410, the failover routine awaits the detection of a malfunction or failure of the primary host computer 110. When a failure or imminent failure is detected at step 410, the routine proceeds to step 420, wherein the site failover routine performs an orderly shutdown of the primary host computer 110. [Column 17, Lines 4-10] At step 430, the controller 160 replicates or copies the data of the primary host computer 110 from storage system 130 to storage system 130′ for use by the secondary host computer 120. In one embodiment, all of the data used by the primary host computer 110 (i.e., the operating system, application programs, application program data, etc.) is replicated for use by the secondary host computer 120 (i.e., application program data is replicated in response to detection of a failure of resources, which would necessitate additional resources to replace the resources that will fail)).

Regarding claim 3, WANG further teaches:
detecting that the application needs processing resources in addition to processing resources provided by the first on-premises cloud infrastructure further comprises determining that the processing resources provided by the first on- premises cloud infrastructure have failed ([Column 16, Lines 53-58] At step 410, the failover routine awaits the detection of a malfunction or failure of the primary host computer 110. When a failure or imminent failure is detected at step 410, the routine proceeds to step 420, wherein the site failover routine performs an orderly shutdown of the primary host computer 110. [Column 17, Lines 4-10] At step 430, the controller 160 replicates or copies the data of the primary host computer 110 from storage system 130 to storage system 130′ for use by the secondary host computer 120. In one embodiment, all of the data used by the primary host computer 110 (i.e., the operating system, application programs, application program data, etc.) is replicated for use by the secondary host computer 120 (i.e., application program data is replicated in response to detection of a failure of resources, which would necessitate additional resources to replace the resources that will fail)).  

Regarding claim 4, WANG further teaches:
detecting that the application needs processing resources in addition to processing resources provided by the first on-premises cloud infrastructure further comprises determining that the application needs to increase an amount of processing resources that are available to the application ([Column 39, Lines 36-43: At step 1320, the controller 1260 determines whether the performance of the primary computer site 1210 is deficient. As noted above, this may be determined in a number of ways, such as by actively querying the primary computer site 1210 as to its performance, by using an agent 1262 to monitor and report performance metrics to the controller 1260, or by being informed by the agent 1262 that the performance of the primary computer site 1210 is deficient…When the performance of the primary computer site 1210 is determined to be deficient, the load balancing routine proceeds to step 1330 (i.e., deficient performance indicates that an additional, or “increased amount of processing resources”, in the form of resources of the secondary host computer 1220 used to complement the resources of the primary host computer 1210 (see Column 40, Lines 37-40), are “needed”)).  

Regarding claim 5, WANG further teaches:
detecting that the application needs processing resources in addition to processing resources provided by the first on-premises cloud infrastructure further comprises determining that a new instance of the application should be initiated at the second on-premises cloud infrastructure ([Column 9, Lines 56-63] After replicating the data of the primary host computer 110, the routine proceeds to step 240, wherein the site failover routine powers on the secondary host computer 120 and brings the secondary host computer 120 on line as an identical replacement to the primary host computer 110. The secondary host computer thus utilizes the replicated data (operating system data, application programs, and application program data) (i.e., determining that the primary host computer will imminently fail causes the secondary host computer to initiate new “instances” of identical application programs using identical application program data, and thus represents a determination that a new instance of the application program should be initiated)).  

Regarding claim 6, WANG further teaches:
replicating, from the first storage system to a second storage system that is coupled for data communications with a second on-premises cloud infrastructure, the data further comprises synchronously replicating the data ([Column 36, Line 64-Column 37, Line 2] Where it is important that the data used by the primary host computer 110 and the replicated data used by the secondary host computer 120 be identical, a synchronization mechanism may be provided to ensure that the data used by the primary host computer 110 and the secondary host computer 120 is the same (i.e., the data of the primary host computer is “synchronously replicated”, using the synchronization mechanism, to the secondary host computer)).  

Regarding claim 7, WANG further teaches:
initiating, based on the data, execution of a new instance of the application on the second on-premises cloud infrastructure further comprises: 
configuring the new instance of the application to utilize the data stored in the second storage system [Column 9, Lines 56-63] After replicating the data of the primary host computer 110, the routine proceeds to step 240, wherein the site failover routine powers on the secondary host computer 120 and brings the secondary host computer 120 on line as an identical replacement to the primary host computer 110. The secondary host computer thus utilizes the replicated data (operating system data, application programs, and application program data) (i.e., the new instance of the application program on the secondary host utilizes replicated application program data stored in the storage system 130’)); and 
configuring the new instance of the application in dependence upon state information associated with the application, wherein the state information associated with the application is stored on the second storage system ([Column 12, Lines 44-54] Many applications maintain a transaction log file that identifies changes made to application data since the most recent back-up of that application data (i.e., the transaction log file represents the current state of the application data, or in other words, represents “state information”)…Where an application program maintains such a transaction log file, any changes that are identified in the log file can be applied to the backup copy of data prior to bringing the secondary host computer 120 on-line for use as a replacement to the primary host computer 110 (i.e., the transaction log file is applied to the replicated application program data on the second storage system 130’, thereby causing the replicated application program data to be “dependent” upon the transaction log file)).  

Regarding claims 8-14, they are system claims comprising limitations similar to those of claims 1-7, and are therefore rejected for the same rationale. WANG teaches the additional limitations of the storage system comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the storage system to carry out the steps ([Column 6, Lines 47-55] Computing environment 100 also includes a controller 160 that is operably coupled to the primary host computer 110, the secondary host computer 120, and the storage system 130. In one embodiment of the present invention, the controller 130 is implemented in software executing on storage processor 133 (i.e., storage system 130 representing [first] storage system implements the controller as software stored in memory and executed by a processor)).

Regarding claims 15-20, they are system claims comprising limitations similar to those of claims 1-6, and are therefore rejected for at least the same rationale. WANG teaches the additional limitations of A system that includes a plurality of storage systems and a plurality of on-premises cloud infrastructures ([Column 16, Lines 5-8] FIG. 3 illustrates a networked computing environment 300 in which the primary and secondary host computers 110, 120 are connected to different storage systems 130 and 130’, respectively (i.e., Fig. 3 depicts a plurality of hosts and storage systems)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohira et al. Pub. No.: US 2021/0303178 A1 discloses detecting when a server fails, and recovering data of the failed server to another server, and migrating an application and data used by the application.
Yadhav et al. Pub, No.: 2021/0105682 A1 discloses transferring pending application data from a source service node to a target service node resulting in duplication of data.
D’Souza et al. Pub. No.: US 2007/0168500 A1 discloses continuously shadowing multiple exchange servers, where each server has application data that provides services to clients, by copying and maintaining application data on a near-line server, and in response to failure of an exchange server, copying the copy of application data to a standby server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195